Title: From George Washington to William Heath, 27 November 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters Passaic Falls 27th Novemr 1780
                        
                        The Connecticut and Massachusetts troops will march from hence tomorrow and reach King’s Ferry on
                            Wednesday—at which time the Jersey troops will meet them there, and make use of their Waggons as far as Pompton, where
                            they will halt. The Commanding Officer will receive particular directions there respecting the position which he is to
                            take. I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    